On the face of her application for writs of mandamus and certiorari, it appears that the relatrix submitted a formal remittitur to the District Judge reducing the amount claimed in her suit from the sum of Twenty Thousand dollars ($20,000) to Two Thousand dollars ($2,000) after the judgment dismissing her said suit had been signed in the District Court. As shown in her application her purpose was to prepare for an appeal to this Court, which in fact she did immediately move for upon the refusal of the District Judge to permit her to enter the remittitur. On his further refusal to grant her an order of appeal to this Court, she has presented her application for writs.
The District Judge was correct in his ruling in which he refused her permission to enter a remittitur after he had signed the judgment. See Spector v. Union City Transfer Company, La.App., 182 So. 524. As the case now stands, the amount in controversy is still the sum of Twenty Thousand dollars ($20,000), and this Court being vested with jurisdiction to the extent of Two thousand dollars ($2,000) only in cases of this kind, it follows that we could not entertain the appeal.
For these reasons the writs applied for are denied at the cost of the relatrix. *Page 318